Hoar, J.
The rules of law which limit and fix the liability of successive carriers of goods over a continuous line of transportation have been recently very fully considered and stated in the case of Darling v. Boston & Worcester Railroad Co. 11 Allen, 295. The authorities were there reviewed to such an extent that we do not consider it necessary or expedient to examine them again in detail. It will be sufficient to refer to the rules which were adopted, and apply them to the decision of the case before us.
The defendants are proprietors of a railroad, connecting with a steamboat company at one end of their road, and with another railroad at the other end, the three forming a continuous line of transportation for passengers and freight between New York and Boston. A fixed price for freight was charged for the whole transportation between the two cities, each company receiving an agreed proportion for its share of the service. The goods which are the subject of the suits were received in New York by the steamboat company to be carried to Boston, and the whole freight bills were to be collected by the other railroad company on the delivery of the goods in Boston. No agree-*227meat was proved at the trial by which the defendants had entered into any express contract by which they would be respon sible for anything beyond the safe carriage of the goods upon their own line. The defendants have not sued upon the contract for the entire transportation, nor claimed an interest in the entire freight; which distinguishes the case from Fitchburg & Worcester Railroad Co. v. Hanna, 6 Gray, 539. There was no general agreement between the three companies by which they were to share the proceeds of the whole business on all the lines; so that it is not within the principle laid down in Champion v. Bostwick, 18 Wend. 176. There is therefore nothing in the case, which, under the doctrines stated in Darling v. Boston & Worcester Railroad Co., would create a partnership or joint liability between the defendants and the other companies composing the line.
It then only remains to determine to what extent the defendants were liable as common carriers for the goods of the plaintiffs which were destroyed by fire. The general rule is perfectly well settled, that the responsibility of a common carrier for goods commences when goods are delivered to and accepted by nim for the purpose of transportation. The defendants were therefore answerable only for such goods as they had actually received for the purpose of conveying in their cars. Story on Bailments, § 453. Merritt v. Old Colony & Newport Railway Co. 11 Allen, 80. When the facts are all found, the question what constitutes a delivery and acceptance is a question of law. And we think upon the uncontested evidence at the trial, there is no doubt that the instructions given to the jury were at least sufficiently favorable to the plaintiffs, and that they have therefore no ground of exception.
When goods are delivered by one carrier to another, it is evident that the liability of the second commences only when that of the first terminates. If there be no relation of partnership between them, one cannot receive and accept the goods for transportation until the other has completed the delivery of them to him, and discharged himself from the custody or control of them. It was the duty of the steamboat company not only to *228carry the goods safely on their boat, but to deliver them upon the wharf to the defendants. When they were placed upon the defendants’ wharf, which was the defendants’ place of deposit, the responsibility of the steamboat company ended, and that of the defendants began.
The peculiarity of the case is, that, as the goods were to be immediately loaded into the cars, it was more convenient that they should be transferred at once to the cars from the boat, and not put upon the wharf. Bach company being interested in'the dispatch of freight as easily and rapidly as possible, and each having men in their employment, the work could be more swiftly and conveniently performed by having the two sets of men act in concert, and each do a part of the work of the other. But we can see no evidence, from this arrangement, of any delivery of the goods from the steamboat until they reached the wharf. On the contrary, the fair and direct inference is, that the defendants’ men, while on the boat, were merely assisting the steamboat’s men in putting the goods ashore, who in return, when they went upon the wharf, repaid the service by carrying to the cars the goods which they had landed. But though the railroad men took the goods upon the trucks on the boat, they did not bring them into the possession of the railroad company till they reached the wharf. The taking of a part of a lot of goods, and the fact that the rest were pointed out and ready to be taken on the boat, constituted no constructive delivery of the whole. There was no single package which was not taken up, which might not as likely be taken by the men employed by the steamboat company as by those employed by the railroad. More was to be done-by the steamboat company’s men before the transfer was completed; the goods were still upon the boat; and the possession and consequent responsibility of the steamboat company was therefore not divested.
We are therefore all of opinion that no instructions which were asked, which assumed, or would have left it to the jury to find, that the defendants were liable for any packages which were destroyed upon the boat, were improperly refused; that the instructions given, if in any respect erroneous, were so be*229cause, being given with the consent of the defendants, they were too favorable to the plaintiffs; and that the

Exceptions must be overruled.